ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Blane International Group, Inc.              )      ASBCA Nos. 58014, 58058
                                             )
Under Contract No. N61331-1O-C-0015          )

APPEARANCES FOR THE APPELLANT:                      John G. Stafford, Jr., Esq.
                                                    Elizabeth Leavy, Esq.
                                                     Husch Blackwell LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Taylor N. Ferrell, Esq.
                                                    Russell A. Shultis, Esq.
                                                    Gregory E. Birkenstock, Esq.
                                                     Trial Attorneys

                                  ORDER OF DISMISSAL

      The parties have executed a settlement agreement dated 10 June 2015 and on
15 June 2015 filed a joint stipulation of dismissal with prejudice. Accordingly, these
appeals are dismissed with prejudice.

      Dated: 17 June 2015



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58014 and 58058, Appeals of Blane
International Group, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals